DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim features directed to producing an image from detected neutrons/photons generated from a charged particle spread out Bragg peak (SOBP) is not enabled.
The determination of enablement is provided in MPEP 2164.01(a)    Undue Experimentation Factors.
The breadth of the claims is wide enough to encompass any type of imaging of charged particle therapy from detected photons or neutrons. While there is intense scientific interest in doing so, so far there has been no demonstrated accomplishment of this. The challenge lies in that energy of the neutrons produced in this SOBP interaction is too extreme to be accurately measured for imaging purposes. Photons produced also unable to be accurately measured for imaging purposes. 
Verhaegen et. al “Considerations for shoot-through FLASH proton therapy” published 3/2/2021 states amongst other things, that uncertainties in SOBP penetration depth are amongst the reason shoot-through proton therapy should be considered (in the shoot-through technique, protons passing entirely through the patient can be detected to infer information about the radiation interaction). A key quote in this article in section 2, “The current paradigm is that proton beams should stop inside the patient to gain an advantage over photon therapy. However, this precludes using a portal imaging panel positioned behind the patient to exploit the information contained in the penetrating beam to verify the beam delivery, as is possible in photon therapy (van Elmpt et al 2008).” Note that the applicant’s entire claims are directed to portal imaging, which in this section Verhaegen et. al refers to as precluded in combination with charged particle therapy. 
In Ytre-Hauge et. al “A Monte Carlo feasibility study for neutron based real-time range verification in proton therapy” published 2/14/2019, proposes using neutron detection to provide information about proton range in tissue, but provides not information about how an image, let alone a portal image, may be produced.
In Mares et. al “A comprehensive spectrometry study of a stray neutron radiation field in scanning proton therapy” published 5/11/2016 discusses how ERBSS allows for neutron spectra mapping to be performed, providing some insight into how neutrons contribute to the dose around the SOBP, a technique that Marafini et. al then improves upon.
In Marafini et. al “MONDO: a neutron tracker for particle therapy secondary emission characterization” published 3/28/2017 states, “Dose range monitoring devices using photons and charged particles produced by the beam interacting with the patient’s body have already been proposed, but no attempt has been made yet to exploit the detection of the abundant neutron component.” Marafini et. al describe how their MONDO can aid in the detection of neutrons from charged particle therapy, but disclose no such information for how an image, let alone a portal image, may be constructed from the neutron detection. Rather the modeling project is used to estimate radiation dosing in surrounding tissue from the SOBP.
In Charyyev et. al “High quality proton portal imaging using deep learning for proton radiation therapy: a phantom study” published 4/27/2020 discusses how portal imaging may be performed with charged particle therapy, but only with the shoot-through method.
These references demonstrate that while effort is being extended to address portal imaging in charged particle therapy, no technique has yet been established to do so based on SOBP secondary radiation (neutrons, photons). The applicant does not elaborate on this in their specification. Rather they simply suggest that secondary radiation produced by the SOBP may be detected to generate an image. This does not provide adequate direction to a person of ordinary skill in the art to produce the claimed invention, as it provides even less useful information than the leading research scientist in this field have provided, such scientist who themselves have made no such claim to producing a working device on these principles. As no working examples exist, there is no way to quantify the amount of experimentation that would be required to produce the claimed invention.
While the examiner has not addressed the Wand’s factors of enablement in a single line by line list, a person can readily see that all elements have been addressed in tandem. Since none of the factors in this analysis point towards a conclusion of enablement, the conclusion must necessarily be that as of yet no enablement has been achieved.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “A particle portal imaging (PPI) system…a radiation imager positioned to receive at least a portion of the exit neutrons and to generate one or more radiographic images from said at least a portion of the exit neutrons” Claim 19 recites, “A method for performing particle portal imaging (PPI)… with a radiation imager of an imaging system of the PPI system, receiving at least a portion of the exit neutrons and generating one or more radiographic images from said at least a portion of the exit neutrons”
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).
In the instant case, the claim defines the invention by functional language specifying a desired result to be obtained specifically the detection of secondary radiation from SOBP radiation for generating images, in line with the portal imaging of the preamble. However, the disclosure fails to explain how such a result is achieved. Instead the disclosure provides general knowledge, e.g., “[0050] The imaging system of the PPI system includes a neutron and/or photon converter, such as a scintillator (for example, 6LiF—ZnS), or a detector (for example NOVA Scientific neutron sensitive micro channel plate (MCP) glass doped with 10B or Gd) or any other technology that converts neutrons/photons into signals. In embodiments in which the neutron and/or photon converter such as a scintillator is used, the converter converts the photons and/or neutrons into light and an optical sensor of the imaging system, such as a charge coupled device (CCD) sensor or complementary metal oxide semiconductor (CMOS) sensor converts the light into either color or grayscale images. This is an indirect conversion of neutrons and/or photons into color or grayscale images. In the case where a neutron and/or photon detector is used in the imaging system, the detector receives neutrons and/or photons and performs a direct conversion of the neutron and/or photons into an image. The term “radiation imager,” as that term is used herein, is intended to denote both types of devices, i.e., devices that perform direct or indirect conversion of neutrons and/or photons into color or grayscale images. A combination of a scintillator and a CCD sensor is an example of a radiation imager that performs indirect conversion, whereas a neutron radiation detector, such as a He-4 gas detector, is an example of a radiation imager that performs direct conversion… [0053] In accordance with a representative embodiment, the PPI system measures the spatio-spectral distribution of secondary neutrons generated in various locations within the patient's anatomy and in the beam collimators. By measuring the spatio-spectral distribution, one can achieve two highly important tasks. First, the unscattered neutrons would be what irradiate secondary organs significantly in the forward beam direction past the cancer irradiation target. Secondly, the scattered neutrons now have a new direction and energy indicating not only where but how much energy was deposited in specific organs. Using these two distinct neutron flux distributions, one can obtain significant additional understanding of secondary neutron-induced cancer risk. [0054] Additionally, since the neutrons generated will be highly dependent not only on what the characteristics of a specific PT facility is, but also which type and where a specific cancer is located, this will allow significant improvements to be made in patient-by-patient impact and risk, and potentially be used as guidance for particle portal imaging. A neutron radiation detector, such as a He-4 gas detector, for example, may be used to measure the spatio-spectral distribution of the secondary neutrons. Knowledge of the spectral distribution of the secondary neutrons can be used to optimize the detector energy response. Knowledge of the proton beam characteristics and the neutron and/or photon spectra generated can be used to optimize the radiation imager, including composition and thickness of the scintillator. For example, using the neutron energy spectra, one can choose the neutron absorbing material for scintillation and its optimal thickness. This knowledge can be used to select materials for the scintillator that maximize light generation and collection, and to select scintillator material and imager geometry that maximizes selection of those exit neutron and xrays that produce best image quality based on spatial resolution and image contrast. [0070] For example, because neutron images, which are also referred to herein as radiographic images, are generated using the exit neutrons and/or photons passing through the body of the patient 104, the resulting images may be processed and analyzed by the processor 125 to assess the dose to anatomical structures adjacent to the target region. The radiographic images provide a beam's eye view of regions that the proton beam is incident on, and therefore provide geometrical verification of the proton beam. From this information, known calculations can be used to determine the radiation dose to which the target region and adjacent regions are being exposed. Furthermore, consecutively captured 2-D radiographic images can be analyzed to determine changes in the images over time. Such changes may be caused by patient movement or changes to system parameters, which should not occur but sometimes do. Based on these determinations, the PT session can be modified, corrected or repeated to improve treatment. Additionally, the radiographic images of the patient may be captured in different orientations to reconstruct a three-dimensional (3-D) image by, for example, imparting motion to the arm 127 in a predetermined manner while controlling the timing of image capture by the radiation imager 106 in a predetermined manner. Known reconstruction algorithms can be used or adapted to reconstruct the 3-D images, as will be understood by those of skill in the art in view of the description provided herein.” And so on.
While this disclosure might at first glance appear relatively detailed, absent from it are the specifics necessary. The concept of secondary radiation being produced from a SOBP is known. The detection of this type of radiation is known. Reconstructing images from detected data is known. However, what is not known and what is made clear from the cited references above, is how the specific secondary radiation from SOBP at the specific energies can be accurately detected to be produced into a useful image. Some of the secondary radiation is at too high of an energy to be accurately detected, some of the radiation that is at lower energy undergoes so many scattering events that it is difficult to determine its path based on its detection, etc. The applicants merely suggest in their specification that these are known to those of ordinary skill in the art. However, the research articles cited by the examiner shown that this is not known in the art, but rather the subject of research. The applicant generally provides less guidance than these citations, which themselves make no claim to enablement. The applicant fails to even acknowledge these problems, and provides no description as to how these problems are solved. That is to say, the disclosure provides no evidence that the problem is solved. As such, one of ordinary skill in the art would not recognize that the applicant had possession of secondary imaging from SOBP.  Since one of ordinary skill in the art would not recognize that the applicant had possession of the claimed invention, the claims are rejected for failing the written description requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881